Citation Nr: 0022504	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a rib disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1984 to August 1992.  

This appeal arises from an October 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in the Baltimore, Maryland. 

During a hearing conducted before a hearing officer at the RO 
in May 1999, the veteran withdrew her appeal of entitlement 
to service connection for arthritis of the hips.  
Consequently, this issue is not in appellate status before 
the Board of Veterans' Appeals (Board).  See, 38 C.F.R. 
§ 20.204 (1999).  

The issue of entitlement to service connection for a rib 
disability will be discussed in the Remand portion of this 
decision.  


FINDING OF FACT

The claim for service connection for a back disability is 
plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

During her hearing before the undersigned member of the Board 
, the veteran stated that, in December 1986 during her active 
military duty, she fell down stairs and injured her back.  
Following this inservice injury, she continued to seek 
treatment at least two to three times per month during her 
active military duty for back problems which included 
continuous very sharp and throbbing pains that radiated into 
her lower extremities.  After discharge from service, she has 
continued to experience back problems. 

The available service medical records includes treatment 
records covering treatment during 1992 only.  These records 
reflect no finding relative to the veteran's back disorder 
records.  At the time of the July 1992 separation 
examination, the veteran complained of recurrent back pain 
with weather changes.  The examination clinically evaluated 
the spine as normal.  

From 1995 to 1998 the veteran received intermittent treatment 
at military and private facilities for various problems, 
including low back pain.  In a June 1998 letter, a private 
physician who has treated the veteran since July 1997 noted 
that the veteran had reported that she had sustained a back 
injury during service when she fell down stairs.  Following a 
physical examination, the physician diagnosed traumatic 
sprain/strain of the paraspinal soft tissues of the 
thoracolumbar area with thoracic and lumbar intervertebral 
disc degeneration and attending myalgia and myofascitis.  The 
physician expressed his opinion that the veteran's present 
condition arose from her injury in 1986.  

To summarize, the veteran's statement and testimony regarding 
the description of the inservice back injury and associated 
symptoms are considered to be competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the veteran at the time of the separation 
examination gave a history of recurrent back pain.  
Additionally she was treated for back complaints in 1995 less 
than three years after service.  In view of the veteran's 
complaints of persisting back symptoms since service as well 
as the private physician's June 1998 statement, the Board 
finds that the evidence of record tends to show that the 
veteran may have a chronic back disorder which originated in 
service.  The Board concludes, therefore, that the veteran's 
claim for service connection for a back disability is well 
grounded.


ORDER

The claim for service connection for a back disability is 
well grounded, and to this extent only the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

During the veteran's recent hearings, she testified that she 
has continued to experience back pain since the in-service 
injury in 1986 when she fell down stairs.  She has indicated 
that she was treated frequently in service for back 
complaints.  The service medical records are incomplete 
covering treatment during 1992.  The RO has made unsuccessful 
attempts to obtain the complete service medical records.  
However, at the time of the separation examination she report 
recurrent back pain with whether changes.  She also testified 
that she received treatment at private facilities following 
service for back complaints.  These records are not on file.  
In view of these facts, the Board is of the opinion that 
additional development is warranted.

Accordingly, the case is, therefore, REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for her back disorder since her 
separation from active duty to the 
present which have not been previously 
submitted, to include the Immediate Care 
Center, the Arundel Medical Center, and 
Dr. Lee, and all treatment records from 
the Kimbrough Army Medical Center at Fort 
Meade subsequent to March 19, 1996.   

2.  A VA examination by an orthopedic 
specialist should be conducted to 
determine the nature, severity, and 
etiology of the veteran's back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  All tests deemed necessary 
should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that any current 
back disability found on examination is 
related to the veteran's active military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a back disability. 

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should be returned to the Board for further appellate 
consideration.  In view of the Board's request for military 
medical records, a decision concerning the veteran's claim 
for service connection for a rib disability will be held in 
abeyance until the previously requested pertinent action is 
completed.  

The veteran need take no action until she is informed, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


